Case: 14-3120   Document: 19     Page: 1   Filed: 08/26/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 ALBERT P. SCHULTZ,
                      Petitioner,

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                       2014-3120
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH-0752-94-0233-C-6.
                 ______________________

                     ON MOTION
                 ______________________

  Before LOURIE, O’MALLEY, and WALLACH, Circuit Judges.
 PER CURIAM.
                        ORDER
     The Merit Systems Protection Board’s motion to
 transfer this case is granted.
     In previous decisions, the Board awarded back pay af-
 ter determining that the Postal Service had failed to
 accommodate petitioner’s physical disability. The amount
 of back pay owed to petitioner was determined in part
Case: 14-3120    Document: 19     Page: 2     Filed: 08/26/2014



 2                               SCHULTZ    v. MSPB



 through a 2004 settlement agreement and in part after
 prolonged litigation that took this case before the Board
 and federal court.
     Once those enforcement proceedings were completed,
 petitioner’s estate filed a petition at the Board seeking
 attorney fees for work incurred before the Board years
 before. In April 2012, the Board dismissed the petition as
 untimely. The estate appealed the matter to this court
 and, on September 17, 2013, this court transferred the
 case to the United States District Court for the Western
 District of Pennsylvania, referencing the discrimination
 claims underlying petitioner’s initial allegations. Mean-
 while, petitioner’s estate filed the underlying petition at
 the Board in April 2012, seeking additional fees he as-
 serts were owed under the settlement agreement. After
 the Board again dismissed the petition as untimely, the
 estate again filed a petition for review with this court.
     Both this court and the Third Circuit have held that
 jurisdiction over this case lies in district court. See
 Schultz v. Merit Sys. Prot. Bd., No. 12-3142, slip. op. at 4
 (Fed. Cir. Sept. 17, 2013) (noting that “[t]he petition for
 attorney fees stems from a mixed case” and “a federal
 employee should seek judicial review in district court, not
 in this court, when he claims that an agency action vio-
 lates an antidiscrimination statute”); Schultz v. Potter,
 349 Fed. Appx. 712, 714 n.1 (3d Cir. 2009) (“The District
 Court had jurisdiction over Schultz’s action to enforce the
 MSPB decision pursuant to 5 U.S.C. §7703(b)(2).”).
     That is the law of this case, which governs these
 proceedings absent extraordinary circumstances. See
 Christianson v. Colt Indus. Operating Corp., 486 U.S. 800,
 815-16 (1988) (“[T]he doctrine [of the law of the case]
 posits that when a court decides upon a rule of law, that
 decision should continue to govern the same issues in
 subsequent stages in the same case.”); Texas Am. Oil
 Corp. v. U.S. Dep’t of Energy, 44 F.3d 1557, 1561-62 (Fed.
Case: 14-3120         Document: 19   Page: 3   Filed: 08/26/2014



  SCHULTZ   v. MSPB                                            3



 Cir. 1995) (applying law of the case to jurisdictional
 ruling); Doko Farms v. United States, 861 F.2d 255, 256-
 57 (Fed. Cir. 1998) (same). After careful review of the
 papers when read in light of the applicable standard, we
 conclude that transfer of this case is appropriate. See 28
 U.S.C. § 1631 (authorizing transfer).
       Accordingly,
       IT IS ORDERED THAT:
     The motion to transfer is granted. This case and all
 pending motions shall be transferred to the United States
 District Court for the Western District of Pennsylvania.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s19


 ISSUED AS A MANDATE: August 26, 2014